internal_revenue_service number release date index number --------------------------- -------------------------- ------------------------------------------------------------ --------------------- ------------------------------------------------ --------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-132752-06 date december --------- ---------------- ---------------- ---------------------- ---------------------------------- ---------------------------------- legend foreign parent foreign_affiliate foreign_affiliate country a taxpayer --------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- state b holding --------------------------------------------------------------------------------------------------------------- sub1 sub2 sub3 year ----------------------------------------------------- ------------------------------------ ------------------------------------ --------------------------------- ------------- ------- --------------------------------------------------------------- ------- ------- ------------- ------------- ----------------- ------------------ ------------------ plr-132752-06 year year date date date date x dear ---------------- in a letter dated date and supplemental letter dated date you requested rulings under sec_1502 sec_165 and sec_381 of the internal_revenue_code the code the information submitted for consideration is summarized below facts taxpayer is the domestic parent of an affiliated_group that joins in the filing of a consolidated_income_tax_return taxpayer is wholly owned both directly and indirectly by foreign parent a country a publicly traded corporation holding a state b corporation is a holding_company that is directly owned by taxpayer except that x of its stock is held by foreign_affiliate a subsidiary of foreign parent holding conducts substantially_all of its business operations through its subsidiaries holding owes a significant amount of intercompany indebtedness to foreign_affiliate and foreign_affiliate and a relatively small amount to taxpayer this indebtedness was originally incurred in year to finance taxpayer’s acquisition of holding and additional intercompany indebtedness has been incurred subsequently by holding to pay interest and operating_expenses to date in year taxpayer determined that it had overpaid to acquire holding between year and year holding sold a substantial portion of its operations and subsidiaries to pay down some of the intercompany debt a portion of these sales relevant for this letter_ruling can be grouped into one of the following three types of transactions plr-132752-06 sales of the stock of subsidiaries of holding with joint seller and buyer elections made under sec_338 to treat the transaction as a sale of the subsidiaries’ assets followed by a liquidation under sec_332 the sec_338 transactions asset sales by first-tier holding subsidiaries followed by a sec_332 liquidation and formal dissolution of the subsidiaries the sec_332 transactions and asset sales by first-tier holding subsidiaries followed by a distribution of the proceeds and all other assets but without formally liquidating for example due to potential contingent liabilities or contractual obligations the de_facto_liquidation transactions several of the subsidiaries involved in these three types of transactions had previously acquired assets from other directly or indirectly owned subsidiaries which were previously acquired by purchase from unrelated parties through internal group restructurings the internal restructurings for purposes of this memorandum the sec_338 sec_332 and de_facto_liquidation transactions and the internal restructurings are collectively referred to as the sec_381 transactions currently holding is a holding_company that conducts substantially_all of its operations through operating subsidiaries in two lines of business one business line operates through disregarded entities that are subsidiaries of sub1 an entity disregarded from its owner for federal tax purposes that is owned by holding the other business line operates through subsidiaries of sub2 prior to date sub1 and sub2 were unincorporated divisions of sub3 a first-tier subsidiary of holding that owned other operating businesses and subs on date sub1 was formed as a disregarded_entity for federal tax purposes on date sub2 was formed as a corporation sub3 distributed sub1 and sub2 to holding on date also on date holding sold sub3 to an unrelated party for cash and recognized a taxable loss on the sale on the distribution of sub1 and sub2 to holding sub3 took into account its intercompany items that were triggered as a result of sub3 leaving the holding group sub1 and sub2’s respective historic earnings_and_profits e_p and gross_receipts do not include any periods prior to date and date respectively since each was previously an unincorporated division of sub3 proposed transaction taxpayer proposes to have holding convert to a limited_liability_company llc which will change holding’s federal tax classification from a corporation to a disregarded_entity under sec_301_7701-3 of the procedure and administration regulations due to holding’s insolvency taxpayer intends to take a worthless_stock deduction with respect b d e plr-132752-06 to its holding stock taxpayer has requested rulings to verify that it is entitled under sec_165 to treat that deduction as an ordinary_loss representations taxpayer has made the following representations in connection with the proposed transaction a holding is insolvent and holding’s stock is worthless within the meaning of sec_165 taxpayer owns directly more than percent of the voting power and value of holding within the meaning of sec_1504 c the holding subsidiaries involved in the de_facto_liquidation transactions have liquidated under sec_332 the internal restructurings were tax-free under sec_332 or sec_368 and taxpayer has no excess_loss_account ela in its holding stock and holding has no ela in the stock of any of its subsidiaries law and analysis sec_381 generally provides that an acquiring_corporation shall succeed to and take into account certain items of the distributor or transferor_corporation sec_381 applies to the acquisition of the assets of one corporation by another corporation which involves either a distribution to such other corporation to which sec_332 applies or which involves a transfer to which sec_361 applies but only in the context of a reorganization as described in sec_368 c d f or g sec_301_7701-3 provides that if an eligible_entity classified as an association and thus a corporation under sec_301_7701-2 properly elects under sec_301_7701-3 to be classified as a disregarded_entity the association is deemed to distribute all of its assets and liabilities to its single owner in liquidation of the association sec_301_7701-3 provides that any transaction deemed to occur as a result of a change in classification is treated as occurring immediately before the close of the day before the election is effective under sec_332 no gain_or_loss shall be recognized by a corporation on the receipt of property distributed in complete_liquidation of another corporation sec_332 provides in part that a distribution shall be considered to be in complete plr-132752-06 liquidation only if the corporation receiving such property was on the date of the adoption of the plan_of_liquidation and at all times thereafter up to and including the date of receipt of the property the owner of stock meeting the requirements of sec_1504 and the distribution is made in complete cancellation or redemption of all of the stock of the liquidating corporation sec_1_332-2 of the income_tax regulations provides that sec_332 does not apply to a liquidation where a shareholder receives no payment for its stock upon the liquidation of the corporation under sec_165 if a security which is a capital_asset becomes worthless during the taxable_year the resulting loss is treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 provides that for purposes of a worthless_security deduction the term security includes a share of stock in a corporation under sec_165 any security in a corporation affiliated with a taxpayer that is a domestic_corporation is not treated as a capital_asset for purposes of sec_165 a corporation is treated as affiliated with the taxpayer a domestic_corporation only if the taxpayer directly owns stock of the corporation that meets the requirements of sec_1504 and more than percent of the aggregate of the corporation’s gross_receipts gross_receipts for all taxable years have been from sources other than royalties certain rents dividends certain interest annuities and gains from sales of stocks and securities gross_receipts from passive sources sec_1_165-1 generally provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year revrul_2003_125 2003_2_cb_1243 indicates that when a shareholder corporation receives no distribution in liquidation on its stock of the lower-tier corporation because such shareholder’s stock is worthless the liquidation is an identifiable_event that fixes the loss with respect to the stock revrul_2003_125 holds that when an entity classification election is made to change an entity from a corporation to a disregarded_entity the former shareholder of such corporation is allowed a worthless_security deduction under sec_165 if the fair_market_value of the assets of the corporation does not exceed the total amount of the corporation’s liabilities such that on the deemed liquidation of the corporation the former corporate shareholder receives no payment on its stock in the liquidated corporation treasury regulations under sec_1502 provide general guidance applicable to taxpayers who join in the filing of a consolidated_income_tax_return sec_1 c states that stock of a member is not treated as worthless for purposes of sec_165 before such stock is treated as being disposed of under sec_1_1502-19 plr-132752-06 sec_1_1502-19 provides that the holder of stock p is treated as disposing of a share of its stock in another group member s at the time that the stock is deemed worthless sec_1_1502-19 states that s’s stock is considered worthless at the time when substantially_all of s’s assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 this section also provides however that s’s assets are not considered to be disposed of or abandoned to the extent that the disposition is in complete_liquidation emphasis added of s as discussed above complete_liquidation refers to a liquidation in which at least a nominal distribution greater than zero was made by the liquidating corporation and received by the distributee corporation sec_1_1502-13 provides guidance regarding intercompany_transactions including distributions paid on the stock of a lower-tier subsidiary s to a higher-tier consolidated_group member p which holds the stock of such subsidiary under sec_1_1502-13 the amount of p and s’s respective corresponding intercompany items are determined on a separate_entity basis the regulation also provides that the timing source character and other attributes of these intercompany items are initially determined on a separate_entity basis but are redetermined to be treated as transactions between divisions of a single corporation single entity treatment sec_1_1502-13 defines intercompany_transaction as a transaction between corporations that are members of the same consolidated_group immediately after the transaction including distributions from s made to p with respect to the stock of s dividend distributions sec_1_1502-13 defines intercompany items as income gain deduction and loss from an intercompany_transaction sec_1_1502-13 provides for the separate_entity attributes of p and s’s respective corresponding intercompany items to be redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and tax_liability as if p and s were divisions of a single corporation and the intercompany_transaction was between these divisions rulings the above standards we conclude as follows based upon the information submitted representations made and application of assuming the requirements for claiming a worthless_stock deduction under sec_165 are otherwise satisfied taxpayer may claim a worthless_stock deduction under the consolidated_return_regulations specifically sec_1 c iii and sec_1_1502-80 upon the conversion of holding to an llc and the consequent change_of holding's federal tax classification from a plr-132752-06 corporation to a disregarded_entity under sec_301_7701-3 see revrul_2003_125 for purposes of computing the more than percent gross_receipts_test under sec_165 holding will take into account the historic gross_receipts of the transferor corporations in the sec_381 transactions provided however that holding will eliminate intercompany distributions from the transferor corporations as appropriate to prevent duplication for purposes of computing the more than percent gross_receipts_test under sec_165 holding will include in its aggregate gross_receipts all dividends received from lower-tier subsidiary members of its consolidated_group and such dividends will be treated as gross_receipts from passive sources to the extent they are attributable to the respective distributing member’s gross_receipts from passive sources sec_1_1502-13 b and c only dividends that are attributable to gross_receipts from passive sources as defined herein are counted as dividends for purposes of computing the more than percent gross_receipts_test under sec_165 in applying ruling above dividends will be attributed pro_rata to the gross_receipts that gave rise to the e_p from which the dividend was distributed in the event a distributing consolidated_group member has in turn received a dividend from a directly or indirectly owned lower-tier subsidiary member the determination whether the dividend will be treated as gross_receipts from passive sources will be made by applying the principles of ruling first at the level of the lowest-tier subsidiary member and then at each subsequent higher-tier level of shareholder member to characterize the dividend received by such member from its subsidiary member caveats the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express or imply no opinion whether taxpayer otherwise meets the requirements of sec_165 or whether the sec_381 transactions qualify for tax-free treatment under any section of the code including sec_332 and sec_368 plr-132752-06 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling sincerely letter will be sent to your authorized representative ___________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
